 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,               )         Case No. 17CR0094-H
                                             )
11                             Plaintiff,    )
                                             )         ORDER GRANTING
                        v.                   )         UNOPPOSED MOTION FOR
12                                           )
                                             )         EARLY TERMINATION OF
13   EDUARDO MONTANO-JIMENEZ,                )
                                             )         SUPERVISED RELEASE
14                             Defendant.    )
                                             )
15                                           )
                                             )
16
17         GOOD CAUSE APPEARING and based on the Defendant’s motion (Doc. No.
18   29), with no opposition from the United States (Doc. No. 32), IT IS HEREBY
19   ORDERED that the Defendant’s unopposed motion for early termination of supervised
20   release is GRANTED. Accordingly, supervised release imposed on Defendant Eduardo
21   Montano-Jimenez is hereby terminated and the Defendant is hereby discharged from
22   the remaining term of supervised release.
23         The Clerk is directed to send a copy of this order to the United States Probation
24   Office.
25         IT IS SO ORDERED.
26         DATED: February 27, 2019         ________________________________
                                            HONORABLE MARILYN L. HUFF
27
                                            UNITED STATES DISTRICT JUDGE
28
                                                 -1-
